DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tensioning device in claims 5 and 28, which is disclosed as adjustable tensioning rollers or eccentric rollers in Fig. 24 and paragraph 97.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
Claim(s) 1, 7-10, 12, 25 and 29-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al. (US 20180169964).
As to claim 1, Schneider discloses an apparatus for making absorbent articles with elastomeric laminates (Abstract).  Schneider discloses that the apparatus has a bonding apparatus comprising:   a rotary anvil (402) having a face with a weld pattern comprising at least one anchoring region (348) and at least one deactivating region (348a); wherein the at least one anchoring region comprises a plurality of anchoring welds that extend from the face of the rotary anvil with adjacent anchoring welds constructed to form pairs of adjacent anchoring bonds that fuse the pair of facing web layers together and anchor the at least one elastic thread passing between the adjacent anchoring bonds in position relative to the pair of facing web layers; and wherein the at least one deactivating region comprises a break bar that extends outward from the face of the rotary anvil and is constructed to sever the at least one elastic thread (Fig. 7, 13C, 13D and 13E below).

    PNG
    media_image1.png
    527
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    392
    media_image3.png
    Greyscale

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Schneider contains all of the structural limitations of claim 1.

As to claims 6 and 8-10, the apparatus of claim 1 is taught as seen above.  Schneider discloses that the bonding pattern has lamination welds 358, 358b in the deactivating region that bonds the web layers together without anchoring an elastic thread wherein the anchoring bonds and break bar define the overall pattern on the face of the rotary anvil (Fig. 13E).
As to claim 7, the apparatus of claim 1 is taught as seen above.  The plurality of the anchoring welds is arranged in anchoring weld lines that define a pattern on the face of the rotary anvil (Fig. 7, 13C, 13D and 13E).
As to claim 12, the apparatus of claim 9 is taught as seen above.  Schneider teaches that the spaces between the lamination welds can have a greater distance between adjacent welds than the space between adjacent anchoring welds so as to allow for the elastics to move relative to the lamination welds whereas the anchoring welds lock the elastic in place (paragraph 88).
Claim 25 is rejected for the same reasons as claim 1 above.
As to claim 29, the apparatus of claim 25 is taught as seen above.  Claim 29 is rejected for the same reasons as claim 6 above.
As to claim 30, the apparatus of claim 25 is taught as seen above.  Claim 30 is rejected for the same reasons as claim 7 above.
As to claim 31, the apparatus of claim 25 is taught as seen above.  Claim 31 is rejected for the same reasons as claim 12 above.
As to claim 32, the apparatus of claim 25 is taught as seen above.  Claim 32 is rejected for the same reasons as claim 25 since it only recites method and material worked upon limitations.
Claim 34 is rejected for the same reasons as claims 1, 6 and 7 above.


Claim Rejections - 35 USC § 103
Claim(s) 2-4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Thomas et al. (US 9913764) as evidenced by Rust, Jr. (3844869).
As to claims 2-4, the apparatus of claim 1 is taught as seen above.  Schneider discloses that the apparatus has a linear ultrasonic horn 420 for creating the bonds as rotary anvil rotates (paragraph 83; Fig 5B), but fails to teach or disclose that the horn is retractable so as to be spaced away from the rotary anvil.  Thomas, who incorporates Hill and Rust, Jr. by reference, teaches that a stationary horn with rotating patterned roll uses an oscillation/retraction means to move the stationary horn in and out of contact to form desired bonds upon a material (C6, L32-47). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the actuation means of Thomas in the device taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional means for moving an ultrasonic horn in and out of contact with a rotating anvil to produce welds on a desired material.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claims 3 and 4, the apparatus of claim 2 is taught as seen above.  Rust, Jr. (Fig. 1) discloses that the horns are ultrasonic with oscillating means (pneumatic cylinder) 41 capable of extending or retracting to engage said horns with a material.  
As to claim 26, the apparatus of claim 25 is taught as seen above.  Claim 26 is rejected for the same reasons as claim 2 above.    

Claim(s) 5, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Wu et al. (US 7118558).
As to claim 5, the apparatus of claim 1 is taught as seen above. Schneider discloses that the elastomeric material processed is stretched to a desired elongation upstream of the bonding apparatus (paragraph 57), fails to specifically teach or disclose what is used as a tensioning device for creating tension in the web being processed.  Wu discloses a method of making absorbent garments (Abstract).  Wu discloses that adjustable tensioning rollers may be used to supply the desired tension to elastics being supplied to make a laminate web (C16, L40-47).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adjustable tension rollers of Wu in the apparatus taught by Schneider because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of providing a desired tension in an elastic component in a composite web manufacturing apparatus/process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 28, the apparatus of claim 25 is taught as seen above.  Claim 28 is rejected for the same reasons as claim 5 above.  
As to claim 35, the apparatus of claim 34 is taught as seen above.  Claim 28 is rejected for the same reasons as claim 5 above.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Thomas et al. (US 20150164705).
As to claim 11, the apparatus of claim 9 is taught as seen above.  It is the position of the Examiner that sinusoidal weld patterns are known and conventional in the art and would have been obvious to use in the apparatus of Schnieder.  Thomas discloses a method of bonding elastic materials.  Thomas discloses that it is known and conventional in the art to use sinusoidal welds to bond elastic laminates to one another (Fig. 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sinusoidal welds of Thomas in the apparatus taught by Schnieder because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional bonding shape for use in a diaper laminate bonding apparatus/process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
  Furthermore, this would amount to an aesthetic design change which would have been obvious to one of ordinary skill at the time of the invention.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim(s) 13 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964) in view of Yamamoto (US 20120175064).
As to claims 13 and 33, the apparatus of claims 1 and 25 are respectively taught as seen above.  It is the position of the Examiner that placing a groove into a cutting projection/bar is known and conventional in the art of cutting and would have been obvious to one of ordinary skill at the time of the invention.  Yamamoto discloses an ultrasonic joining apparatus (Abstract).  Yamamoto discloses that is it known and conventional in the art to place a gap 260 in the anvil/breaking bar so as to allow for the reduction of the mutual interference of vibrations (paragraph 50-52).  Yamamoto teaches that this allows for the reduction of accumulation of damages which extends the life of the anvil.  It would have been obvious to place a gap through the breaking bar/anvil in the apparatus of Schneider and would have been motivated to do so because Yamamoto teaches that such a gap allows for the extension of the life of the anvil in an ultrasonic joining apparatus.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180169964), Thomas et al. (US 9913764) and Rust, Jr. (3844869) as applied to claims 2-4 and 26 above, and further in view of Drake (US 8562777).
As to claim 27, the apparatus of claim 26 is taught a seen above.  The above references as combined fail to specifically teach or disclose whether the pneumatic cylinder of Rust can be replaced with a camshaft for moving the ultrasonic horn into an active/inactive position.  Drake discloses an apparatus for continuously forming dye sublimation images (Abstract).  Drake teaches that in the art of actuators it is known and conventional to use pneumatic cylinders or camshafts to move a component into a desired positon.  It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the pneumatic cylinder of Rust with a camshaft and would have been motivated to do so because Drake teaches they are known functional equivalents.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 25-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        July 31, 2021